Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: It is noted that there is no “16” in the figures wherein “16” on page 12, line 3, should be - -116 - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 10, 11, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 6 and 7 of claim 1 define the attachment means to include “one or more channels extending through the body to the engagement formation with a screw arranged in the or each channel”. As defined on page 11, lines 5-11, and page 11, line 18 to page 12, line 13, of the specification or paragraphs 46 and 48 of publication 2020/0157786, the engagement formation is aperture 113/114. Wherein, as seen in figures 2 and 3 the channels of lines 6 and 7 are 109 and 116, or 16 on line 12, page 3; and the screws of lines 6 and 7 are dog point screws 110 and 115.
	Next, lines 9 and 10 of claim 1 define “one or more elongate fastening screws extending through the body, perpendicular to the attachment means” which would be fastening means 118 in apertures 119 as seen in figures 2 and 4, which are the only elements disclosed and shown which are perpendicular to the engagement formation 113/114 as defined on lines 6 and 7 of claim 1.
	However, lines 12-17 of claim 1 define the one or more elongate fastening screws to have “a head larger than the one or more channels through the body” and a “tip extends by a predetermined distance from the channel to form a depression into the pipe of the tap or a rod of the tap”. As seen in figures 2 and 4, fastening means 118 do no match either of these claim limitations since both 118 and 119 are conical with no enlarged head as seen in figure 4 and 118 extends into the work surface 1 and not the pipe of the tap or a rod of the tap. Dog point screws 110 and 115 do read on the limitations of lines 12-17, however, lines 6 and 7 define the dog point screws 110 and 115 to be part of the attachment means. Therefore, claim 1 is considered indefinite because of discrepancies between the claim language and the specification wherein it appears that claim 1 is defining the dog point screws 110 and 115 to be located within the perpendicular apertures 119 contrary to what is disclosed and shown in the specification.
	Additionally, it is not certain if the one or more channels on lines 13 and 14 of claim 1 are in addition to or further defining the one or more channels on line 6. The structure and functional relationships between the two “one or more channels” are not clearly defined. Alternately; lines 6 and 7 define a screw engaged with the engagement formation 113/114 to be located in the “one or more channels”. However, lines 12-17 of claim 1 defines “elongate fastening screws” which form “a depression into the pipe of the tap or a rod of the tap” to be located in the same “one or more channels”. Wherein claim 1 is indefinite because it defines two different and independent elements, i.e., the screw of line 7 and the elongate fastening screws of line 12, to be located in the same “one or more channels”. Alternately, the fastening screws are defined on lines 9-11 to engage the work surface and then the same fastening screws are further defined on lines 12-17 as forming a depression in the pipe or tap rod which necessitates the fastening screws to be perpendicular to themselves.
	Claims 3-7, 10, 11, 14 and 16-18 depend from indefinite claim 1. 
Additionally, it is noted that it is not certain which set of channels are being further defined in claims 3-6, the channels on line 6 of claim 1 or the channels on lines 13 and 14. It also appears that claims 4-6 are redefining the head which was claimed on lines 13 and 14 of claim 1. It is not certain how the screw head in claims 4-6 and the screw head on lines 13 and 14 of claim 1 are related.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin 2008/0289698. As noted in the International Search Report mailed 08/29/2018; Lin discloses: A device (10) for resisting rotation of a tap (300) fitted to a work surface (200), the device comprising:
a body (11);
an engagement formation (111) to engage a pipe of the tap or a rod of the tap formed at an underside of the tap (as is unit 20 which forms an outer housing for water pipes 400 and the water path 123, 421 wherein 20 is part of the pipe system or the outer protective cover for the pipes formed at an underside of tap 300 as claimed); and 
an attachment means (25, 113) comprising one or more channels (113) extending through the body (11) to the engagement formation (111) with a screw (25) arranged in the or each channel (113);
wherein the device comprises one or more elongate fastening screws (50) extending through the body, perpendicular to the attachment means (as seen in figures 2 and 3, 50 are perpendicular to attachment means 25, 113) for irrotatably fastening the device to the work surface (200),
wherein the one or more elongate fastening screws (50) has a tip with an engagement surface formed at a front end (which is inserted into 124) and a head larger (60) than the one or more channels (the channels at 124 into which 50 are inserted) through the body and the screw has a length from the tip to the head such that the tip extends by a predetermined distance from the channel to form a depression into the pipe of the tap or a rod of the tap (50 extend into tap portion 12 and form a pointed tip depression at the end of 124) when the head abuts the body for irrotatably attaching the body of the device to the tap.
Regarding claims 3-6 Lin discloses; channels (113 or 124) and screws (25 or 50) which are arranged in the or each channel such that its tip can be driven into the part of the tap with which the engagement formation engages (as shown in figure 2, 25 engages 20 at 212 and will form a depression if tightened enough and screws 50 extend into 124 to a pointed tip or depression at the end of 124) including a screw head (at the end of the pointer for 25 in figure 2, or head or nut 60 on screws 50) which is larger than the body with the screw of predetermined length.
Regarding claims 7 and 11, Lin discloses; the one or more holes (220 shown in figure 3) through the body, through which one or more corresponding screw fasteners (50) may be introduced to fasten the device to the work surface (200) wherein the ends of the holes are counterbored as claimed as shown by the depression at the end of 124.
Regarding claims 16 and 18, Lin discloses; the engagement formation comprises an aperture integrally formed in the device and having a substantially circular profile formed by the side wall 112 wherein the bottom wall 111 of the engagement formation is underneath and surrounds and supports the bottom of the tap structure as shown in figures 3 and 4 and is located on a work surface 200.
Regarding claim 17; Lin discloses the or each screw 50 includes an engagement surface formed at its tip for biting into a part of the tap, the engagement surface being a “dog-point” as is the pointed tip shown at the end of 124.
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 11, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2008/0289698 in view of Johnson 2,274,899. As noted in the anticipation rejections above; Regarding claims 19 (and 1) Lin discloses: A device (10) and a method for resisting rotation of a tap (300) fitted to a work surface (200), including providing:
a body (11);
an engagement formation (111) to engage a pipe of the tap or a rod of the tap formed at an underside of the tap (as is unit 20 which forms an outer housing for water pipes 400 and the water path 123, 421 wherein 20 is part of the pipe system or the outer protective cover for the pipes formed at an underside of tap 300 as claimed); and 
an attachment means (25, 113) comprising one or more channels (113) extending through the body (11) to the engagement formation (111) with a screw (25) arranged in the or each channel (113);
wherein the screw (25) has a tip with an engagement surface formed at a front end (as shown in figure 2, 25 engages 20 at 212 and will form a depression if tightened enough) and a head larger than the one or more channels through the body (as shown at the end of the pointer for 25 in figure 2, the head of 25 is larger than the body with the screw 25 being of predetermined length to contact the pipe housing 20 at 212) and the screw has a length from the tip to the head such that the tip extends by a predetermined distance from the channel when the head abuts the body wherein the screws (25) are engaging the engagement formation (111) with a part of the tap (as is unit 20 which forms an outer housing for water pipes 400 and the water path 123, 421 wherein 20 is part of the pipe system or the outer protective cover for the pipes formed at an underside of tap 300 as claimed).
Lin further discloses one or more elongate fastening screws (50) extending through the body, perpendicular to the attachment means (as shown in figures 2 and 3); and irrotatably fastening the device to the work surface by using the one or more fastening screws (by virtue of the perpendicular attachments at 25 and 212 and 50 extending through 200, 111 and into the underside of the tap at 12 as seen in figure 5).
Therefore, Lin discloses a device (10) and a method for resisting rotation of a tap (300) fitted to a work surface (200) substantially as claimed but does not disclose the method step (or apparatus) of tightening the screw to form a depression into the pipe of the tap or a rod of the tap to irrotatably secure the device to the part of the tap by using the attachment means. However, Johnson teaches another screw 12 which is tightened into a piping collar 10 having the screw to form a depression into the pipe as disclosed on page 1, lines 23-32, for the purpose of ensuring against dislodgement of the screw and to firmly and irrotatably fasten the engagement formation (111) to the underside tap housing 20 at 212. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the attachment screw 25 of Lin with the ability to form a depression a as, for example, taught by Johnson in order to ensure against dislodgement of the screw and to firmly and irrotatably fasten the engagement formation to the underside tap housing.
Regarding claims 3-6, 17 and 23, as discussed and claimed with respect to claims 1 and 19 above, Lin discloses channels 113 and screws 25 which are arranged in the or each channel such that its tip can be driven into the part of the tap with which the engagement formation engages as shown in figure 2, 25 engages 20 at 212, including a screw head at the end of the pointer for 25 in figure 2 which is larger than the body with the screw of predetermined length wherein screws 25 can form a depression, or bite into the tap at 212 with a “dog-point” as claimed in view of Johnson as discussed above.
Regarding claim 7, Lin discloses; the one or more holes (220 shown in figure 3) through the body, through which one or more corresponding screw fasteners (50) may be introduced to fasten the device to the work surface (200).
Regarding claims 16 and 18, Lin discloses; the engagement formation comprises an aperture integrally formed in the device and having a substantially circular profile formed by the side wall 112 wherein the bottom wall 111 of the engagement formation is underneath and surrounds and supports the bottom of the tap structure as shown in figures 3 and 4 and is located on a work surface 200.
Regarding claim 20; Lin discloses a nut 60 and an unnumbered nut adjacent 60 and surrounding 400 both of which are tightened against a lower surface at the bottom of 200 as shown in figure 3.
Claims 1, 3-7, 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pilatowicz 6,301,728 in view of Lin 2008/0289698. Pilatowicz discloses: A device (39) for resisting rotation of a tap (20) fitted to a work surface (26), the device comprising:
a body (40);
an engagement formation (28) to engage a pipe of the tap or a rod of the tap formed at an underside of the tap (36 as shown in figure 2); and 
an attachment means (68, 70) comprising one or more channels (68) extending through the body (40) to the engagement formation (28) with a screw (70) arranged in the or each channel (68);
wherein the device comprises one or more elongate fastening screws (44, 46) extending through the body (40), perpendicular to the attachment means (as seen in figures 2 and 3, 44, 46 are perpendicular to attachment means 68, 70) for irrotatably fastening the device to the work surface (26),
wherein the one or more screws (70) has a tip with an engagement surface formed at a front end (Pilatowicz discloses the screws 70 to be set screws as disclosed on column 3, line 62, with a point as shown by the lines on the end of 70 in figures 3 and 10 which will leave a depression as claimed) for irrotatably attaching the body of the device to the tap:
substantially as claimed but does not disclose the screw head to be larger than the one or more channels and the screw has a length from the tip to the head such that the tip extends by a predetermined distance from the channel to form a depression into the pipe of the tap or a rod of the tap when the head abuts the body for irrotatably attaching the body of the device to the tap.
However, Lin teaches another screw 25 which is tightened into a tap 112 and 20 with the screw 25 having the screw head to be larger than the one or more channels and the screw has a length from the tip to the head such that the tip extends by a predetermined distance from the channel to form a depression into the pipe of the tap or a rod of the tap when the head abuts the body for irrotatably attaching the body of the device to the tap (as shown at the end of the pointer for 25 in figure 2, the head of 25 is larger than the body with the screw 25 being of predetermined length to contact the pipe housing 20 at 212 as disclosed in paragraph 24 that discloses 25 pressing against the wall 212) for the purpose of enabling the screw to be secured using a standard wrench, pliers or a screwdriver and not requiring the use of only an Allen wrench. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the attachment screw 70 of Pilatowicz with a large head as, for example, taught by Lin in order to enable the screw to be secured using a standard wrench, pliers or a screwdriver and not requiring the use of only an Allen wrench.
Regarding claims 3-6 Pilatowicz discloses channels (68) and screws (70) are arranged in the or each channel such that its tip can be driven into the part of the tap with which the engagement formation engages (as shown in figures 3 and 10) including a screw head (as is the socket shown in the end of 70 in figure 10 for turning the screw with a tool) wherein Lin teaches the use of a head larger than the channel and a length from the head to the wall of a fixture in paragraph 24.
Regarding claim 7 Pilatowicz discloses; the fastening means to comprise one or more holes (44) through the body, through which one or more corresponding screw fasteners (46) may be introduced to fasten the device to the work surface with the screw fasteners (46).
Regarding claims 16 and 18, Pilatowicz discloses; the engagement formation comprises an aperture integrally formed in the device and having a substantially circular profile is underneath and surrounds and supports the bottom of the tap structure at the entry of pipes 22 and 24 as shown in figures 2, 10 and 11 and is located on a work surface 26.
Regarding claims 17 and 23, Pilatowicz discloses the attachment means screw (70) to be a set screw disclosed on column 3, line 62, with a point as shown by the lines on the end of 70 in figures 3 and 10 which will leave a depression as claimed.
Regarding claim 19; Pilatowicz discloses a method of engaging, attaching and fastening the engagement formation (28), the attachment means (68, 70) and the fastening means (44, 46) as discussed in claim 1 into the assembly shown in figures 1-4 and disclosed on column 2, line 28, to column 3, line 10.
Regarding claims 20 and 21; Pilatowicz discloses a nut 52 which is tightened against a lower surface of 26 as shown in figures 8 and 9 and can be later removed after attachment as disclosed on column 4, lines 34-50.
Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2008/0289698 in view of Johnson 2,274,899 as applied to claim 1 above and further in view of Li et al. 8,925,571. As noted in the International Search Report mailed 08/29/2018; Lin discloses: A device (10) for resisting rotation of a tap (300) fitted to a work surface (200), the device including a body (11) substantially as claimed but does not disclose the body to be plastic. However, Li teaches another device for attaching a tap 10 to a work surface 2 having a body 201, 25 made from plastic as taught on column 5, lines 9-12, for the purpose of lowering assembly and material costs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the make the body of Lin from plastic as, for example, taught by Li in order to lower assembly and material costs.
Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Pilatowicz 6,301,728 in view of Lin 2008/0289698 as applied to claim 1 above and further in view of Li et al. 8,925,571. Pilatowicz discloses: A device (39) for resisting rotation of a tap (20) fitted to a work surface (26), the device including a body (40) substantially as claimed but does not disclose the body to be plastic. However, Li teaches another device for attaching a tap 10 to a work surface 2 having a body 201, 25 made from plastic as taught on column 5, lines 9-12, for the purpose of lowering assembly and material costs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the make the body of Pilatowicz from plastic as, for example, taught by Li in order to lower assembly and material costs.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Applicant contends that paragraph 20 of Lin only discloses that screw 25 will press against wall 212, however, the fact that a metal screw 25 is being rotated so that it is pressing against another surface at 212 will inherently form some type a of a depression or deformation in the surface at 212. Nevertheless, the claimed subject matter is obvious in view of Johnson as noted above.
In regard to Pilatowicz; Applicant contends that Pilatowicz does not disclose a screw head. However, this subject matter is obvious in view of Lin.
Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754